 SPEAR MEAT COMPANY117Rawley C. Koch, d/b/a Spear Meat Company andUnited Food and Commercial Workers Local560A, chartered by United Food and Commer-cial Workers International Union, AFL-CIO &CLC. Case 19-CA-12498May 22, 1981DECISION AND ORDERUpon a charge filed on June 9, 1980, as amendedon July 17, 1980, by United Food and CommercialWorkers Local 560A, chartered by United Foodand Commercial Workers International Union,AFL-CIO & CLC, herein called the Union, andduly served on Rawley C. Koch, d/b/a SpearMeat Company, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 19,issued a complaint and notice of hearing on July14, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 8,1980, and April 16, 1980, the Union provided Re-spondent with written requests for the terminationof employee Robert Ehrmantraut pursuant to theunion-security contract signed by the parties onSeptember 10, 1979, and effective March 16, 1979through June 19, 1982; that Ehrmantraut has notcomplied with the contract provision that hebecome and remain a member in good standing inthe Union despite repeated requests by the Union;that Respondent has at all times failed and refusedto terminate Ehrmantraut pursuant to the Union'sdemands; and that Respondent thereby engaged in,and is engaging in, unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the Act.On December 23, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 6,1981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:256 NLRB No. 19Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing specificallystates that, unless an answer to the complaint isfiled by Respondent within 10 days of servicethereof, "all of the allegations in the complaintshall be deemed to be admitted to be true and maybe so found by the Board." According to the un-controverted allegations of the Motion for Sum-mary Judgment, the Regional Director, on July 14,1980, mailed the complaint and notice of hearing toRespondent by registered mail. Respondent re-ceived the complaint on July 16, 1980. Counsel forthe General Counsel, on many occasions since July24, 1980, discussed with Respondent's owner theneed for prompt compliance with the requirementfor filing an answer. On August 12 and 29, 1980,counsel for the General Counsel contacted Re-spondent's owner by telephone and notified him ofthe need for an answer. Such conversations wereconfirmed by letters to Respondent's owner fromcounsel to the General Counsel, dated August 12and 29, 1980, respectively. In addition, eventhough no requests for extension were made, thedue date for answering the complaint was extendedon a number of occasions, the last extension beingto September 5, 1980. Finally, on September 8,1980, counsel for the General Counsel sent Re-spondent a telegram which stated that a Motion forSummary Judgment would issue if Respondent didnot answer by September 10, 1980. Neither ananswer nor a request for extension of time for thefiling of an answer had been received at the timecounsel for the General Counsel filed the Motionfor Summary Judgment. And, as noted, there hasbeen no answer by Respondent to the Notice ToShow Cause. Therefore, the allegations of theSPEAR MEAT COMPANY Ill 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotion for Summary Judgment stand uncontro-verted.In view of Respondent's failure to file an answer,and no good cause having been shown therefor,the uncontroverted allegations of the complaint aredeemed admitted and are found to be true. Accord-ingly, we grant the Motion for Summary Judg-ment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRawley C. Koch, d/b/a Spear Meat Company, asole proprietorship, with its principal place of busi-ness in Billings, Montana, was at all material timesherein, engaged in the retail sale of meat and gro-cery products. Respondent, in the course and con-duct of its business operations during the 12months preceding issuance of the complaint, hadgross sales of goods and services valued in excessof $500,000. During the same 12-month period, Re-spondent also purchased and caused to be trans-ferred and delivered to its facilities within the Stateof Montana goods and materials valued in excess of$50,000 directly from sources outside the State, orfrom suppliers within the State who in turn ob-tained such goods and materials directly fromsources outside the State of Montana.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Local560A, chartered by United Food and CommercialWorkers International Union, AFL-CIO & CLC,is a labor organization within the meaning of Sec-tion 2(5) of the Act.II1. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees engaged in the handling, cut-ting, selling, processing, wrapping, and prepar-ing of fish, and fish products, poultry, andpoultry products and all meat products thatare offered for sale in Respondent's meat de-partment and meat cases; excluding guards andsupervisors as defined by the Act.B. The Representative Status of the UnionOn September 10, 1979, Respondent and theUnion entered into a collective-bargaining agree-ment covering the terms and conditions of employ-ment for employees in the unit effective March 16,1979, through June 19, 1982. At all times materialherein, the Union has represented a majority of Re-spondent's employees in the unit, and has been, andis now, the exclusive collective-bargaining repre-sentative of all such employees within the meaningof Section 9(a) of the Act.The current collective-bargaining agreement be-tween the parties requires that employees "becomeand remain members in good standing in theUnion."Section 1.1 of the contract reads as follows:Section 1.1. It shall be a condition of continu-ing employment that all employees of the Em-ployer covered by this Agreement who aremembers of the Union in good standing on thedate on which this Agreement is signed shallremain members in good standing and thosewho are not members on the date on whichthis Agreement is signed shall, on the thirtieth(30th) day following the date on which thisAgreement is signed become and remain mem-bers in good standing in the Union. It shallalso be a condition of employment that all em-ployees covered by this Agreement and hiredon or after the date on which this Agreementis signed shall, on the thirtieth (30th) day fol-lowing the beginning date of such employmentbecome and remain members in good standingin the Union. For the purposes of the contract,the execution date shall be deemed to be theeffective date.The tender of initiation fees and periodicdues uniformly required as a condition of re-taining membership shall constitute goodstanding in the Union for the purposes of thisSection.The Employer will not be asked by theUnion to discharge any employee for non-pay-ment of Union dues or failure to become amember of the Union until seven (7) days afterwritten notice of delinquency in dues or failureto join the Union has been sent by the Unionto the Employer. Upon payment of delinquentdues, or joining the Union, whichever the casemay be, the employee will be allowed to con-tinue working. SPEAR MEAT COMPANY119The Union agrees to hold the Employerharmless for discharges made pursuant to thissection.C. The Request To Discharge and Respondent'sRefusalCommencing on or about January 8, 1980, andon April 16, 1980, the Union provided Respondentwith written requests for the termination of RobertEhrmantraut pursuant to the aforementioned sec-tion 1.1 of the collective-bargaining agreement.Notwithstanding repeated requests by the Union,Robert Ehrmantraut has not complied with the sec-tion 1.1 provisions of the collective-bargainingagreement. Also, Respondent has at all times failedand refused to terminate Robert Ehrmantraut pur-suant to the Union's demands that section 1.1 ofthe collective-bargaining agreement required suchtermination.Accordingly, we find that Respondent has, sinceon or about January 8, 1980, and at all times there-after, refused to honor the Union's repeated validrequests to discharge its employee Robert Ehrman-traut pursuant to the valid provisions of the union-security clause in the contract between it and theUnion and has thereby failed to discharge its bar-gaining obligations imposed by Section 8(a)(5) and(1) of the Act. See House of Fabrics, Inc., 234NLRB 1024, 1025 (1978). King Electrical Manufac-turing Company, 229 NLRB 615, 616 (1977).IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act.We shall order that Respondent cease and desistfrom failing and refusing to terminate, upon theUnion's valid request, employees who fail tobecome members of the Union pursuant to validunion-security provisions of its collective-bargain-ing contract. Affirmatively, we shall order that Re-spondent honor, upon the Union's request, allunion-security provisions of its collective-bargain-ing agreement with the Union.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Rawley C. Koch, d/b/a Spear Meat Compa-ny, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. United Food and Commercial Workers Local560A, chartered by United Food and CommercialWorkers International Union, AFL-CIO & CLC,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All employees engaged in the handling, cut-ting, selling, processing, wrapping, and preparingof fish, and fish products, poultry, and poultryproducts and all meat products that are offered forsale in Respondent's meat department and meatcases; excluding guards and supervisors as definedby the Act, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. At all times material herein, the above-namedlabor organization has been and now is the exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5. Respondent refused to bargain with the Unionwithin the meaning of Section 8(a)(5) of the Act onand after January 8, 1980, by failing and refusing toterminate, upon the Union's valid request, an em-ployee who failed to become a member of theUnion pursuant to valid union-security provisionsof its collective-bargaining contract.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rawley C. Koch, d/b/a Spear Meat Company,Billings, Montana, his agents, successors, or assigns,shall:1. Cease and desist from:SPEAR MEAT COMPANY 119 120DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain with the Union by failingand refusing to terminate upon the Union's validrequest employees who fail to become members ofthe Union pursuant to valid union-security provi-sions of its collective-bargaining contract and inderogation of the Union's status as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All employees engaged in the handling, cut-ting, selling, processing, wrapping, and prepa-ration of fish, and fish products, poultry, andpoultry products and all meat products thatare offered for sale in Respondent's meat de-partment and meat cases; excluding guards andsupervisors as defined by the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon valid request of the Union, honor allunion-security provisions of Respondent's collec-tive-bargaining agreement with the Union.(b) Post at its facility in Billings, Montana, copiesof the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."(c) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentI WILL NOT refuse to bargain collectivelywith United Food and Commercial WorkersLocal 560A, chartered by United Food andCommercial Workers International Union,AFL-CIO & CLC, herein called the Union,by failing and refusing to terminate upon theUnion's valid request employees who fail tobecome members of the Union pursuant tovalid union-security provisions of its collec-tive-bargaining contract and in derogation ofthe Union's status as the exclusive representa-tive of the employees in the bargaining unitdescribed below.I WILL NOT in any like or related manner in-terfere with, restrain, or coerce my employeesin the exercise of the rights guaranteed themby Section 7 of the Act.I WILL, upon the Union's valid request,honor all union-security provisions of our col-lective-bargaining agreement with the Union.The bargaining unit is:All employees engaged in the handling, cut-ting, selling, processing, wrapping, and pre-paring of fish, and fish products, poultry,and poultry products and all meat productsthat are offered for sale in Respondent'smeat department and meat cases; excludingguards and supervisors as defined by theAct.RAWLEY C. KOCH, D/B/A SPEARMEAT COMPANY